DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2010/0021682 (hereinafter “Liang”), and further in view of United States Patent Application Publication No. US 2016/0332413 (hereinafter “Kismarton”), and further in view of United States Patent Application Publication No. US 2018/0066118 (hereinafter “Takehara”).Regarding claims 1-4 	Liang teaches a composite material (carbon fiber reinforced composite structure) that includes at least one sheet of woven or non-woven carbon fibers (a plurality of carbon fiber reinforced sheets, wherein the carbon fiber reinforced sheet comprises a plurality of reinforcing carbon fibers) 12, and stitches (stitch member) 14a, 14b of a thermally conductive fiber through the at least one sheet (a stitch member penetrating one or more carbon reinforced fiber sheets) (abstract; paragraphs [0030] and [0034]; Id).  Kismarton teaches some plies have reinforcing fibers oriented at 0° with respect to an axis of primary loading.  As such, these fibers are configured to transfer uniaxial loads.  Other plies have reinforcing fibers oriented at ± 90° (adjacent carbon fiber reinforced sheets are laminated with the reinforcing carbon fibers arranged at an angle of 90°) to transfer shear, transverse, and Id).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify: (1) the reinforcing carbon fibers of Liang with the PAN-based carbon fibers of Takehara to yield fiber reinforced polymer sheets exhibiting a strand elastic modulus of 350 GPa or more; and (2) the carbon stitch member of Liang with the Regarding claim 7 	Regarding the coefficient of thermal expansion for the reinforcing carbon fibers and the stitch member, although the prior art does not explicitly disclose the reinforcing carbon fibers and the stitch member have a coefficient of thermal expansion within a range of -1x10-6 to 1x10-6 K-1, the claimed properties are deemed to naturally flow from the structure in the prior art since the Takehara reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 8 	In addition, Liang teaches the stitches are made of a thermally conductive fiber (transmits heat) through the at least one sheet in a Z-axis (thickness) direction which forms paths of higher conductivity through the sheet of material (carbon fiber reinforced sheet) to increase its thermal conductivity in the Z-axis (abstract).
Response to Arguments
The arguments submitted by the applicant on 7 October 2021 are the most recent set of arguments.  These arguments have been previously considered by the examiner which were addressed in the Advisory Action submitted on 22 October 2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783